 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Terrin Maxwell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00230-JCM-CWH
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                            SENTENCING HEARING
            v.
                                                                   (First Request)
13
     TERRIN MAXWELL,
14
                    Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17   Trutanich, United States Attorney, and Peter S. Levitt, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Brian Pugh, Assistant Federal Public Defender, counsel for Terrin Maxwell, that the
20   Sentencing Hearing currently scheduled on May 6, 2019, be vacated and continued to a date
21   and time convenient to the Court, but no sooner than sixty (60) days.
22   ///
23   ///
24
25
26
 1          This Stipulation is entered into for the following reasons:
 2          1.      Counsel for the defense was recently assigned to this matter. The additional time
 3   is requested to allow defense counsel time to conduct investigation and prepare for sentencing.
 4          2.      The defendant is in custody and agrees with the need for the continuance.
 5          3.      The parties agree to the continuance.
 6          This is the first request for a continuance of the revocation hearing.
 7          DATED this 9th day of April, 2019.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Brian Pugh                                 /s/ Peter S. Levitt
      By_____________________________                 By_____________________________
12    BRIAN PUGH                                      PETER S. LEVITT
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00230-JCM-CWH
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     TERRIN MAXWELL,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                    July 8, 2019
     Monday, May 6, 2019, at 11:00 a.m., be vacated and continued to ________________ at

12   the hour of 10:00 a.m.; or to a time and date convenient to the court.

13          DATED this 15th day of April, 2019.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
